Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 35




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:

  JAIME PALMA

             Plaintiff,

  vs.                                                   Case No.

  CACERES INTERIOR PARTITIONS, INC.,
  a Florida Profit Corporation; CACERES
  DRYWALL CORP, a Florida Profit Corporation,
  JORGE A. CACERES, individually, JORGE E.
  CACERES, individually,

         Defendants.
  ________________________________________/

                                             COMPLAINT

           Plaintiff JAIME PALMA, (hereinafter “Plaintiff”) by and through his undersigned attorney

  hereby sues Defendants CACERES INTERIOR PARTITIONS, INC., a Florida profit Corporation

  (hereinafter, "CACERES INTERIOR PARTITIONS"), CACERES DRYWALL CORP., a Florida

  Profit Corporation (hereinafter, “CACERES DRYWALL”), JORGE A. CACERES, and JORGE

  E. CACERES, individually, (collectively “DEFENDANTS”) and states as follows:

                                    JURISDICTION AND VENUE

  1. This is an action for damages and other relief over $30,000 for unpaid wages, unpaid overtime

        wages, retaliation, committed by Defendants pursuant to the Fair Labor Standards Act, 29

        U.S.C. §§ 201-219 (“FLSA”), the Families First Coronavirus Response Act - Emergency Paid

        Sick Leave Act, H.R. 6201, 116th Cong. § 5102, et. seq. (2020), (hereafter “the FFCRA” or

        “EPSLA”), and the Florida Minimum Wage Act, Art. 10, § 24 of the Florida Constitution,

        §448.01 et seq, Fla. Stat (hereinafter “FMWA”). In addition this is an action for violation of




                                                    1
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 35




     26 U.S.C. §7434 for filing with the United States Internal Revenue Service (“IRS”) fraudulent

     information return on behalf of the Plaintiff.

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

     and 28 U.S.C. § 1367.

  3. Venue is proper for the United States Court for the Southern District of Florida because

     Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

     times conducted, and continues to conduct, business in the Southern District of Florida, and

     because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

     Florida and because Defendants are subject to personal jurisdiction there.

                                                PARTIES

  4. Plaintiff at all times pertinent to this complaint resided within Miami-Dade County, Florida.

     Plaintiff is over the age of eighteen and otherwise sui juris.

  5. During all times relevant to this Complaint, Plaintiff was employed by Defendants.

     Specifically, Plaintiff performed work for Defendants as a full-time construction worker from

     on or about early 2017 until on or about July 31, 2020.

  6. Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e) and § 448.101 Fla. Stat.

  7. Defendant CACERES INTERIOR PARTITIONS is a Florida corporation organized and

     existing under and by virtue of the laws of Florida and was registered to do business within

     Florida. Defendant CACERES INTERIOR PARTITIONS had, at all times material hereto,

     conducted substantial and continuous business within Miami-Dade County, and is subject to

     the laws of the United States and the State of Florida.

  8. Defendant CACERES DRYWALL is a Florida corporation organized and existing under and

     by virtue of the laws of Florida and was registered to do business within Florida. Defendant



                                                      2
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 35




       has, at all times material hereto, conducted substantial and continuous business within Miami-

       Dade County, and is subject to the laws of the United States and the State of Florida.

  9.   CACERES DRYWALL and CACERES INTERIOR PARTITIONS are an “employer” as

       defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees engaged in commerce or in

       the production of goods for commerce or that has employees handling, selling, or otherwise

       working on goods or materials that have been moved in or produced for commerce by any

       person.

  10. Specifically, CACERES INTERIOR PARTITIONS and CACERES DRYWALL CORP are in

       the construction business and work with drywall, stucco, insulation, paint and ceilings.

  11. At all times material to this Complaint, CACERES INTERIOR PARTITIONS and CACERES

       DRYWALL, separately and/or in combination employed at least ten (10) employees.

  12. At all times material to this Complaint, CACERES INTERIOR PARTITIONS and CACERES

       DRYWALL, have had two (2) or more employees who have regularly sold, handled, or

       otherwise worked on goods and/or materials that have been moved in or produced for

       commerce which as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.

  13. CACERES DRYWALL and CACERES INTERIOR PARTITIONS, upon knowledge and

       belief, separately and/or in combination have had gross revenue which exceeds $500,000 for

       each of the past three (3) years and utilizes goods in the flow of commerce across state lines.

  14. Defendant JORGE A. CACERES is a corporate officer of and/or owner and or manager, and

       exercised operational control over the activities of, corporate Defendants, CACERES

       INTERIOR PARTITIONS and CACERES DRYWALL.




                                                    3
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 35




  15. Defendant JORGE E. CACERES is a corporate officer of, and/or owner and or manager and

     exercised operational control over the activities of, corporate Defendants, CACERES

     INTERIOR PARTITIONS and CACERES DRYWALL.

  16. Defendants JORGE A. CACERES, and JORGE E. CACERES acted directly in the interest of

     their companies, CACERES INTERIOR PARTITIONS and CACERES DRYWALL. Upon

     all available information, JORGE A. CACERES, and JORGE E. CACERES controlled the

     manner in which Plaintiff performed his work and the pay he was to receive.

  17. Defendants were joint “employers” of Plaintiff as that term is defined under 29 U.S.C. §

     203(d).

                             GENERAL ALLEGATIONS
                    COMMON TO COUNTS I-XVI and COUNTS XIX and XX

  18. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.

  19. At all relevant times, throughout his employment, Plaintiff was to be paid at a salary of $1,000

     per week. The Defendants established a weekly pay period, such that the employees were

     supposed to get paid once a week for the seven (7) day period ending the immediately

     preceding. However, since approximately on or shortly January 2018, the wages due on the

     regularly established pay day, began to arrive late and were provided piecemeal, such that the

     amounts due would be paid only in part, late.

  20. On work weeks the Plaintiff, routinely worked an average of more than 40 hours per week

     during the period of time covered by this Complaint. The failure to pay the required minimum

     hourly wage was exacerbated by Defendants’ failure to pay in accordance to the scheduled pay




                                                   4
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 35




     dates. Defendants routinely delayed the payment of any wages and made partial payments to

     accommodate the cash availability and cash flow necessities of the Defendants.

  21. During the course of Plaintiff’s employment with Defendants, Plaintiff was not compensated

     at all for many hours worked for Defendants. For example, Defendants failed to compensate

     Plaintiff at all for the worked he performed for approximately fifty-four (54) weeks through a

     period of years 2018-2020.

  22. Defendants stated that they did not pay Plaintiff because of financial issues and promised

     Plaintiff payment would be forthcoming. Plaintiff continued to work for the Defendants, in the

     hopes that he would receive compensation for the hours already worked.

  23. Plaintiff estimates that he is owed at least $14,410.00 in unpaid wages for that period of time.

  24. Plaintiff made several complaints to Defendants that he was not being paid even a minimum

     hourly wage when due, and that his wages were due in arrears to such an extent, that his wages

     were being paid late. Specifically, Plaintiff made his complaints to both JORGE E. CACERES

     and JORGE A. CACERES verbally and in writing.

  25. However, Defendants did not cure the deficiency. Rather, Plaintiff was required to work more

     hours and perform additional duties for the same compensation.

  26. As a result, there were times when Plaintiff was paid at a rate below the minimum applicable

     hourly wage rate as set forth under state and federal law.

  27. Throughout Plaintiff’s employment, Plaintiff generally worked 45-80 hours per week.

  28. Despite the fact that Plaintiff worked over 40 hours in a workweek, he was not paid overtime

     by Defendants. Specifically, Defendants failed to compensate Plaintiff at a rate no less than

     one and one and half times his regular rate for all hours worked in excess of forty (40) hours.




                                                   5
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 35




  29. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

   30. Defendants and their representatives knew that Plaintiff was working overtime, and that

      Federal law requires employees to be compensated at time and one-half per hour for overtime

      pay.

   31. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.

  32. On or about July 31, 2020, Plaintiff was physically assaulted and terminated by JORGE A.

     CACERES after requesting proper pay of the hours worked.

  33. The temporal proximity of Plaintiff’s complaints regarding the improper pay and his

     termination creates the presumption that Defendants retaliated against Plaintiff for attempting

     to exercise his rights under the law.

  34. For the relevant time period, Plaintiff received an IRS W-2 form from Defendants, which

     Defendants also were required to submit to the IRS, in which Defendants were required to

     accurately report the wages Plaintiff had received. However, Defendants deliberately misstated

     Plaintiff’s income on their reports to the IRS. Which, upon information and belief, was not the

     same amount that was stated in the IRS W-2 form Plaintiff received from Defendants.

  35. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

                       FACTUAL ALLEGATIONS COMMON TO COUNTS
                                     XVII-XVIII

  36. On or about June 24th, 2020, Plaintiff was notified that a person he had been in contact with

     had tested positive to the COVID 19 virus.

                                                    6
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 35




  37. For his own safety and that of those around him, Plaintiff notified Defendants someone he had

     been in contact with he was experiencing symptoms attributed to COVID-19 and requested

     paid leave in order to seek diagnosis and to quarantine himself as required by the CDC

     guidelines.

  38. At all times pertinent hereto, Defendants, were covered by the FFCRA and EPSLA because

     they were engaged in commerce or in an industry or activity affecting commerce that employed

     fewer than 500 employees, prior to the time period in which Plaintiff sought leave under the

     FFCRA and EPSLA.

  39. At all times material hereto, Plaintiff was an eligible employee entitled to leave under FFCRA

     and EPSLA, based on the fact that he (a) had been in contact with someone who tested positive

     to COVID-19, and (b) was employed by Defendants for at least thirty (30) calendar days prior

     to seeking to exercise his right to FFCRA leave.

  40. After receiving express notice of Plaintiff’s inability to work due to his exposure to COVID-

     19 symptoms and need to seek medical diagnosis, Defendant was required under the Act to

     provide Plaintiff paid sick leave.

  41. Specifically, Defendants were required under the FFCRA to provide Plaintiff paid leave for a

     minimum of eighty (80) hours. However, Defendants neglected to do so and provided no pay

     to Plaintiff during the time of his quarantine.

  42. As a result of the foregoing, Defendants willfully violated the Act, denied Plaintiff his

     protected paid sick leave rights, during the COVID-19 global pandemic.

  43. Defendants did not have a subjective or objective good faith basis for their actions, and Plaintiff

     is therefore entitled to liquidated damages.




                                                    7
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 35




  44. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

  45. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

  46. All other conditions precedent to this action have been performed or have been waived.

                                          COUNT I
                           VIOLATION OF FLSA/MINIMUM WAGES
                           against CACERES INTERIOR PARTITIONS

  47. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  48. This action is brought by Plaintiff to recover from Defendant CACERES INTERIOR

     PARTITIONS unpaid minimum wage compensation, as well as an additional amount as

     liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. §

     201 et seq., 29 U.S.C. § 207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “No

     employer shall employ any of his employees… for a work week longer than 40 hours unless

     such employee receives compensation for his employment in excess of the hours above-

     specified at a rate not less than one and a half times the regular rate at which he is employed.”

  49. At all times during his employment, the Plaintiff was an employee required to be paid a

     minimum hourly wage for every hour worked and entitled to receive those minimum hourly

     wages not later than the regularly established pay day.

  50. Since on or about December 2018 through his termination, Defendant has violated the

     provisions of the FLSA, 29 U.S.C. § 206 and § 215(a)(2) by failing to timely pay the Plaintiff

     at least a minimum hourly wage on the regularly scheduled pay date when wages were due,

     and often paying them less than the highest applicable minimum hourly wage during applicable

     pay periods.



                                                    8
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 9 of 35




  51. Defendant knew or showed a reckless disregard for the provisions of the FLSA concerning the

     timely payment of hourly wages and the payment of minimum wages for all hours worked in

     respective pay periods, and accordingly remains owing the named Plaintiff, liquidated

     damages, based upon the tardy payment of wages, and unpaid minimum wages for the failure

     to pay even the required minimum hourly wage for every hour worked during each respective

     pay period during the three year period preceding this lawsuit.

  52. The Plaintiff incurred expenses and endured considerable hardships and damages as a result of

     being deprived of the timely payment of his wages and the failure to pay even a minimum

     hourly wage when due.

  53. By reason of the said intentional, willful and unlawful acts of CACERES INTERIOR

     PARTITIONS, Plaintiff has suffered damages plus incurring costs and reasonable attorneys'

     fees.

  54. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  55. CACERES INTERIOR PARTITIONS never posted any notice, as required by the Fair Labor

     Standards Act and Federal Law, to inform employees of their federal rights to overtime and

     minimum wage payments.

  56. As a result of CACERES INTERIOR PARTITIONS’ willful violations of the Act, Plaintiff is

     entitled to liquidated damages.

  57. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES INTERIOR PARTITIONS.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant CACERES

  INTERIOR PARTITIONS:



                                                  9
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 10 of 35




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.


                                         COUNT II
                               VIOLATION OF FLSA/OVERTIME
                           against CACERES INTERIOR PARTITIONS


  58. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  59. This action is brought by Plaintiff to recover from Defendant CACERES INTERIOR

     PARTITIONS unpaid overtime compensation, as well as an additional amount as liquidated

     damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq.,

     29 U.S.C. § 207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer

     shall employ any of his employees… for a work week longer than 40 hours unless such

     employee receives compensation for his employment in excess of the hours above-specified at

     a rate not less than one and a half times the regular rate at which he is employed.”

  60. Since the commencement of Plaintiff’s employment CACERES INTERIOR PARTITIONS

     has willfully violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing

     employees engaged in commerce for workweeks longer than forty (40) hours without




                                                   10
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 11 of 35




     compensating them for all hours worked in excess of forty (40) hours at a rate not less than

     one and one half times his regular rate.

  61. Specifically, throughout his employment Plaintiff regularly worked between 40–70 hours

     during each workweek in which he was employed.

  62. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  63. CACERES INTERIOR PARTITIONS is and was, during all times hereafter mentioned, an

     enterprise engaged in commerce or in the production of goods for commerce as defined in §§

     3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).             CACERES INTERIOR

     PARTITIONS’ business activities involve those to which the Fair Labor Standards Act applies.

  64. The Plaintiff was a construction worker and was at all relevant times, covered by the FLSA.

  65. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  66. CACERES INTERIOR PARTITIONS has knowingly and willfully failed to pay Plaintiff at

     time and one half of his regular rate of pay for all hours worked in excess of forty (40) per

     week between the relevant time period.

  67. By reason of the said intentional, willful and unlawful acts of CACERES INTERIOR

     PARTITIONS, Plaintiff has suffered damages plus incurring costs and reasonable attorneys'

     fees.



                                                 11
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 12 of 35




  68. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  69. CACERES INTERIOR PARTITIONS never posted any notice, as required by the Fair Labor

     Standards Act and Federal Law, to inform employees of their federal rights to overtime and

     minimum wage payments.

  70. As a result of CACERES INTERIOR PARTITIONS’ willful violations of the Act, Plaintiff is

     entitled to liquidated damages.

  71. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES INTERIOR PARTITIONS.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage and overtime compensation for hours worked in excess of forty (40) weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                            COUNT III
                                       VIOLATION OF FMWA
                             against CACERES INTERIOR PARTITIONS

  72. Plaintiff re-alleges and re-avers paragraphs 1 through 35 as fully set forth herein.

  73. Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for



                                                   12
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 13 of 35




     unpaid wages.

  74. Defendant failed to pay Plaintiff at a rate equal to the Florida Minimum Wage for some of the

     hours worked during his employment with the Defendant as alleged above.

  75. Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant has

     failed to make any payments in accord with that demand.

  76. As a direct result of Defendant’s failure to pay Plaintiff, he has been damaged by not receiving

     wages due to him for work he performed on behalf of Defendant.

  77. Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s fees

     under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

         A. Compensation to Plaintiff for unpaid wages, benefits, and other remuneration;

         B. Liquidated damages;

         C. Assessment against Defendant of reasonable costs and, pursuant to Florida Statutes,

             reasonable attorney’s fees of this action; and

         D. Such other and further relief as the court deems proper.

                                   COUNT IV
             FLSA RETALIATION against CACERES INTERIOR PARTITIONS

  78. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 35 of this

     complaint as if set out in full herein.

  79. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

                                                   13
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 14 of 35




  80. CACERES INTERIOR PARTITIONS’ conduct as set forth above constitutes a violation of

     the FLSA’s anti-retaliation provisions.

  81. The motivating factor that caused Plaintiff’s pay reduction and termination as described above

     was Plaintiff’s complaints for payment of his earned wages.

  82. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

     been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant CACERES

  INTERIOR PARTITIONS:

     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.

                                  COUNT V
             VIOLATION OF FLSA/OVERTIME against CACERES DRYWALL

  83. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  84. This action is brought by Plaintiff to recover from Defendant unpaid overtime wage

     compensation, as well as an additional amount as liquidated damages, costs, and reasonable

                                                   14
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 15 of 35




     attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207, and § 448.01

     Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his

     employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  85. Since the commencement of Plaintiff’s employment CACERES DRYWALL has willfully

     violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged

     in commerce for workweeks longer than forty (40) hours without compensating them for all

     hours worked in excess of forty (40) hours at a rate not less than one and one half times his

     regular rate.

  86. Specifically, Plaintiff worked in excess of forty (40) hours during each work week in which he

     was employed but he was not compensated at time and a half for any of the hours worked in

     excess of forty (40) hours each workweek.

  87. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  88. CACERES DRYWALL is and was, during all times hereafter mentioned, an enterprise

     engaged in commerce or in the production of goods for commerce as defined in §§ 3 (r) and

     3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). CACERES DRYWALL business activities

     involve those to which the Fair Labor Standards Act applies.

  89. The Plaintiff was a construction worker and was at all relevant times, covered by the FLSA.




                                                 15
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 16 of 35




  90. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  91. CACERES DRYWALL has knowingly and willfully failed to pay Plaintiff at time and one

     half of his regular rate of pay for all hours worked in excess of forty (40) per week between

     the relevant time period.

  92. By reason of the said intentional, willful and unlawful acts of CACERES DRYWALL, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys' fees.

  93. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  94. CACERES DRYWALL never posted any notice, as required by the Fair Labor Standards Act

     and Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  95. As a result of CACERES DRYWALL’s willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  96. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES DRYWALL.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;




                                                   16
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 17 of 35




          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wage and overtime compensation for hours worked in excess of forty (40) weekly,

              with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                         COUNT VI
                           VIOLATION OF FLSA/MINIMUM WAGES
                                against CACERES DRYWALL

  97. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  98. This action is brought by Plaintiff to recover from Defendant CACERES DRYWALL unpaid

     minimum wage compensation, as well as an additional amount as liquidated damages, costs,

     and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. §

     207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ

     any of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  99. At all times during his employment, the Plaintiff was an employee required to be paid a

     minimum hourly wage for every hour worked and entitled to receive those minimum hourly

     wages not later than the regularly established pay day.

  100.   Since on or after December 2018 through his termination, Defendant has violated the

     provisions of the FLSA, 29 U.S.C. § 206 and § 215(a)(2) by failing to timely pay the Plaintiff

     at least a minimum hourly wage on the regularly scheduled pay date when wages were due,



                                                   17
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 18 of 35




     and often paying them less than the highest applicable minimum hourly wage during applicable

     pay periods.

  101.   Defendant knew or showed a reckless disregard for the provisions of the FLSA concerning

     the timely payment of hourly wages and the payment of minimum wages for all hours worked

     in respective pay periods, and accordingly remains owing the named Plaintiff, liquidated

     damages, based upon the tardy payment of wages, and unpaid minimum wages for the failure

     to pay even the required minimum hourly wage for every hour worked during each respective

     pay period during the three year period preceding this lawsuit.

  102.   The Plaintiff incurred expenses and endured considerable hardships and damages as a

     result of being deprived of the timely payment of his wages and the failure to pay even a

     minimum hourly wage when due.

  103.   By reason of the said intentional, willful and unlawful acts of CACERES DRYWALL,

     Plaintiff has suffered damages plus incurring costs and reasonable attorneys' fees.

  104.   Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  105.   CACERES DRYWALL never posted any notice, as required by the Fair Labor Standards

     Act and Federal Law, to inform employees of their federal rights to overtime and minimum

     wage payments.

  106.   As a result of CACERES DRWALL’ willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  107.   Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant

     to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES DRYWALL.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:



                                                 18
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 19 of 35




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

            wage, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                  COUNT VII
                   VIOLATION OF FMWA against CACERES DRYWALL

  108.   Plaintiff re-alleges and re-avers paragraphs 1 through 35 as fully set forth herein.

  109.   Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  110.   Defendant failed to pay Plaintiff at a rate equal to the Florida Minimum Wage for some of

     the hours worked during his employment with the Defendant as alleged above.

  111.   Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant

     has failed to make any payments in accord with that demand.

  112.   As a direct result of Defendant’s failure to pay Plaintiff, he has been damaged by not

     receiving wages due to him for work he performed on behalf of Defendant.

  113.   Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s

     fees under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

         A. Compensation to Plaintiff for unpaid wages, benefits, and other remuneration;

         B. Liquidated damages;

                                                  19
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 20 of 35




         C. Assessment against Defendant of reasonable costs and, pursuant to Florida Statutes,

             reasonable attorney’s fees of this action; and

         D. Such other and further relief as the court deems proper.




                                    COUNT VIII
                     FLSA RETALIATION against CACERES DRYWALL

  114.   Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 35 of

     this complaint as if set out in full herein.

  115.   29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  116.   CACERES DRYWALL’S conduct as set forth above constitutes a violation of the FLSA’s

     anti-retaliation provisions.

  117.   The motivating factor that caused Plaintiff’s termination as described above was Plaintiff’s

     complaints for payment of his earned wages.

  118.   Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

     has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant CACERES

  DRYWALL:

     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;



                                                    20
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 21 of 35




     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.


                                           COUNT IX
                               VIOLATION OF FLSA/OVERTIME
                                  against JORGE A. CACERES

  119.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  120.   At the times mentioned, Defendant JORGE A. CACERES was, and is now, a corporate

     officer of corporate Defendants, CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL.

  121.   JORGE A. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE A. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  122.   Specifically, JORGE A. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  123.   JORGE A. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

                                                  21
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 22 of 35




  124.   Defendant JORGE A. CACERES willfully and intentionally refused to properly pay

     Plaintiff overtime wages as required by the law of the United States as set forth above and

     remains owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                          COUNT X
                            VIOLATION OF FLSA/UNPAID WAGES
                                against JORGE A. CACERES

  125.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  126.   At the times mentioned, Defendant JORGE A. CACERES was, and is now, a corporate

     officer of corporate Defendants, CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL.

  127.   JORGE A. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE A. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.



                                                  22
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 23 of 35




  128.   Specifically, JORGE A. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  129.   JORGE A. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  130.   Defendant JORGE A. CACERES willfully and intentionally refused to properly pay

     Plaintiff at least minimum wages for each hour worked as required by the law of the United

     States as set forth above and remains owing Plaintiff these wages since the commencement of

     Plaintiff’s employment with Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT XI
                                       FLSA RETALIATION
                                    against JORGE A. CACERES

  131.   Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 35 of

     this complaint as if set out in full herein.

  132.   29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or



                                                    23
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 24 of 35




     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  133.   JORGE A. CACERES’ conduct as set forth above constitutes a violation of the FLSA’s

     anti-retaliation provisions.

  134.   The motivating factor that caused the adverse employment actions taken against Plaintiff

     including but not limited to Plaintiff’s termination as described above was Plaintiff’s

     complaints for proper payment of his earned wages.

  135.   Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

     has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant JORGE A.

  CACERES:

     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.



                                                   24
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 25 of 35




                                           COUNT XII
                                    VIOLATION OF FMWA
                                  against JORGE A. CACERES

  136.   Plaintiff re-alleges and re-avers paragraphs 1 through 35 as fully set forth herein.

  137.   Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  138.   Defendant failed to pay Plaintiff at a rate equal to the Florida Minimum Wage for some of

     the hours worked during his employment with the Defendant as stated above.

  139.   Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant

     has failed to make any payments in accord with that demand.

  140.   As a direct result of Defendant’s failure to pay Plaintiff, he has been damaged by not

     receiving wages due to him for work he performed on behalf of Defendant.

  141.   Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s

     fees under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

         A. Wages, salary, lost benefits, and any other compensation for which Defendant failed

             to pay Plaintiff;

         B. Interest on the amount found due;

         C. A jury trial on all issues so triable;

         D. Assessment against Defendant of reasonable costs and reasonable attorney’s fees of

             this action under Florida Statutes § 448.08; and

         E. Such other relief as the Court deems just and proper.




                                                     25
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 26 of 35




                                           COUNT XIII
                               VIOLATION OF FLSA/OVERTIME
                                  against JORGE E. CACERES

  142.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  143.   At the times mentioned, Defendant JORGE E. CACERES was, and is now, a corporate

     officer and/or manager of corporate Defendants, CACERES INTERIOR PARTITIONS and

     CACERES DRYWALL.

  144.   JORGE E. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE E. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  145.   Specifically, JORGE E. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  146.   JORGE E. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  147.   Defendant JORGE E. CACERES willfully and intentionally refused to properly pay

     Plaintiff overtime wages as required by the law of the United States as set forth above and

     remains owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and



                                                  26
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 27 of 35




         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances


                                         COUNT XIV
                            VIOLATION OF FLSA/UNPAID WAGES
                                against JORGE E. CACERES

  148.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  149.   At the times mentioned, Defendant JORGE E. CACERES was, and is now, a corporate

     officer of corporate and/or manager of Defendants, CACERES INTERIOR PARTITIONS and

     CACERES DRYWALL.

  150.   JORGE E. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE A. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  151.   Specifically, JORGE E. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  152.   JORGE E. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  153.   Defendant JORGE E. CACERES willfully and intentionally refused to properly pay

     Plaintiff at least minimum wages for each hour worked as required by the law of the United

     States as set forth above and remains owing Plaintiff these wages since the commencement of

     Plaintiff’s employment with Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                                                  27
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 28 of 35




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT XV
                                       FLSA RETALIATION
                                    against JORGE E. CACERES

  154.   Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 35 of

     this complaint as if set out in full herein.

  155.   29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  156.   JORGE E. CACERES’ conduct as set forth above constitutes a violation of the FLSA’s

     anti-retaliation provisions.

  157.   The motivating factor that caused the adverse employment actions taken against Plaintiff

     including but not limited to Plaintiff’s termination as described above was Plaintiff’s

     complaints for proper payment of his earned wages.

  158.   Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff



                                                    28
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 29 of 35




     has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant JORGE E.

  CACERES:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

           present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

           of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

           anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                              COUNT XVI
                                       VIOLATION OF FMWA
                                     against JORGE E. CACERES

  159.     Plaintiff re-alleges and re-avers paragraphs 1 through 35 as fully set forth herein.

  160.     Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  161.     Defendant failed to pay Plaintiff at a rate equal to the Florida Minimum Wage for some of

     the hours worked during his employment with the Defendant as stated above.

  162.     Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant

     has failed to make any payments in accord with that demand.



                                                     29
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 30 of 35




  163.     As a direct result of Defendant’s failure to pay Plaintiff, he has been damaged by not

     receiving wages due to him for work he performed on behalf of Defendant.

  164.     Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s

     fees under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

             A. Wages, salary, lost benefits, and any other compensation for which Defendant failed

                    to pay Plaintiff;

            B. Interest on the amount found due;

            C. A jury trial on all issues so triable;

            D. Assessment against Defendant of reasonable costs and reasonable attorney’s fees of

                   this action under Florida Statutes § 448.08; and

            E. Such other relief as the Court deems just and proper.


                                            COUNT XVII
                               UNPAID SICK LEAVE UNDER THE FFCRA
                               against CACERES INTERIOR PARTITIONS

  165. Plaintiff, re-alleges and reaffirms paragraphs 1 through 17 and 36-46 as if fully set forth

         herein.

  166. At all times material hereto, Plaintiff was protected by the provisions of the FFCRA and

         EPSLA.

  167. At all times material hereto, Plaintiff was entitled to eighty (80) hours of paid sick leave under

         the Act.

  168. Defendant denied Plaintiff protected paid sick leave under the Act.

  169. Defendant failed and refused to pay Plaintiff for eighty (80) hours of paid sick time.

  170. As a result of Defendant’s violation of the Act, it is considered to have failed to pay minimum

                                                        30
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 31 of 35




       wages in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206.

  171. Plaintiff is entitled to recover federal minimum wages of unpaid sick time in the amount of

       $2,000.00.

  172. As a result of Defendant’s willful violation of the Act, Plaintiff is entitled to an additional

       amount of $2,000.00 in liquidated damages.

  173. Therefore, as a result of Defendant’s willful violation of the Act, Plaintiff is entitled to a total

       amount of $4,000.00 for damages in unpaid sick leave.

  174. As a result of Defendant’s willful and unlawful violation of the Act, Plaintiff was required to

       retain the undersigned counsel and is therefore entitled to recover reasonable attorney’s fees

       and costs.

      WHEREFORE, Plaintiff requests that this court enter judgment against Defendant for:

                    A.    Actual damages as a result of Defendant’s discriminatory actions;

                    B.    Punitive damages due to Defendant’s willful behavior;

                    C.    Compensatory damages;

                    D.    Injunctive relief where feasible;

                    E.    Attorney’s fees;

                    F.    Costs of this action; and

                    G.    Any other relief this Court deems proper.

                                        COUNT XVIII
                           UNPAID SICK LEAVE UNDER THE FFCRA
                                against CACERES DRYWALL

  175. Plaintiff, re-alleges and reaffirms paragraphs 1 through 17 and 36-46 as if fully set forth

       herein.

  176. At all times material hereto, Plaintiff was protected by the provisions of the FFCRA and



                                                      31
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 32 of 35




       EPSLA.

  177. At all times material hereto, Plaintiff was entitled to eighty (80) hours of paid sick leave under

       the Act.

  178. Defendant denied Plaintiff protected paid sick leave under the Act.

  179. Defendant failed and refused to pay Plaintiff for eighty (80) hours of paid sick time.

  180. As a result of Defendant’s violation of the Act, it is considered to have failed to pay minimum

       wages in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206.

  181. Plaintiff is entitled to recover federal minimum wages of unpaid sick time in the amount of

       $2,000.00.

  182. As a result of Defendant’s willful violation of the Act, Plaintiff is entitled to an additional

       amount of $2,000.00 in liquidated damages.

  183. Therefore, as a result of Defendant’s willful violation of the Act, Plaintiff is entitled to a total

       amount of $4,000.00 for damages in unpaid sick leave.

  184. As a result of Defendant’s willful and unlawful violation of the Act, Plaintiff was required to

       retain the undersigned counsel and is therefore entitled to recover reasonable attorney’s fees

       and costs.


      WHEREFORE, Plaintiff requests that this court enter judgment against Defendant for:

                    A.    Actual damages as a result of Defendant’s discriminatory actions;

                    B.    Punitive damages due to Defendant’s willful behavior;

                    C.    Compensatory damages;

                    D.    Injunctive relief where feasible;

                    E.    Attorney’s fees;

                    F.    Costs of this action; and

                                                      32
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 33 of 35




                  G.     Any other relief this Court deems proper.

                                        COUNT XIX
                                 VIOLATION OF 26 U.S.C. §7434
                           against CACERES INTERIOR PARTITIONS

  185. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  186. Under 26 U.S.C. §7434, if any person willfully files a fraudulent information return with

      respect to payments purported to be made to any other person, such other person may bring a

      civil action for damages against the person so filing such return.

  187. The IRS W-2 form issued by Defendant to Plaintiff for 2017, 2018 and 2019 was and is a

      “fraudulent information return” for purposes of civil liability under 26 U.S.C. §7434.

  188. Defendant issued to the IRS a fraudulent W2 form for 2017, 2018 and 2019 on behalf of

      Plaintiff in that Defendant, with full knowledge of Plaintiff’s wages, willfully and falsely

      substantially understated to the IRS Plaintiff’s income. Furthermore, upon information and

      belief, the IRS form filed by Defendant was different than the one issued to Plaintiff. Thus,

      exposing Plaintiff to tax liability.

  189. As a direct result of the Defendant’s filing of fraudulent information return on behalf of

      Plaintiff, Plaintiff has suffered actual damages, including added tax liability and added

      expenses in having to correct any future tax returns or to have an amended tax return prepared.

      In any event, Plaintiff is entitled to recover a minimum of $5,000.00 under 26 U.S.C.

      §7434(b).

  190. Plaintiff is entitled to recover, in addition to his actual damages and costs of suit, his

      reasonable attorney’s fees under 26 U.S.C. §7434(b)(3).

  191. Plaintiff has complied with the requirements of 26 U.S.C. §7434(b)(3) including sending a

      copy of this Complaint to the IRS.



                                                   33
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 34 of 35




     WHEREFORE, Plaintiff requests that this court enter judgment against Defendant for his

  actual damages in the amount of no less than $5,000, costs, interest, attorneys’ fees and such further

  relief as the Court deems just and proper.

                                            COUNT XX
                                  VIOLATION OF 26 U.S.C. §7434
                                   against CACERES DRYWALL

  192. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  193. Under 26 U.S.C. §7434, if any person willfully files a fraudulent information return with

      respect to payments purported to be made to any other person, such other person may bring a

      civil action for damages against the person so filing such return.

  194. The IRS W-2 form issued by Defendant to Plaintiff for 2017, 2018 and 2019 was and is a

      “fraudulent information return” for purposes of civil liability under 26 U.S.C. §7434.

  195. Defendant issued to the IRS a fraudulent W2 form for 2017, 2018 and 2019 on behalf of

      Plaintiff in that Defendant, with full knowledge of Plaintiff’s wages, willfully and falsely

      substantially understated to the IRS Plaintiff’s income. Furthermore, upon information and

      belief, the IRS form filed by Defendant was different than the one issued to Plaintiff. Thus,

      exposing Plaintiff to tax liability.

  196. As a direct result of the Defendant’s filing of fraudulent information return on behalf of

      Plaintiff, Plaintiff has suffered actual damages, including added tax liability and added

      expenses in having to correct any future tax returns or to have an amended tax return prepared.

      In any event, Plaintiff is entitled to recover a minimum of $5,000.00 under 26 U.S.C.

      §7434(b).

  197. Plaintiff is entitled to recover, in addition to his actual damages and costs of suit, his

      reasonable attorney’s fees under 26 U.S.C. §7434(b)(3).



                                                   34
Case 1:20-cv-24373-RNS Document 1 Entered on FLSD Docket 10/23/2020 Page 35 of 35




  198. Plaintiff has complied with the requirements of 26 U.S.C. §7434(b)(3) including sending a

       copy of this Complaint to the IRS.

      WHEREFORE, Plaintiff requests that this court enter judgment against Defendant for his

  actual damages in the amount of no less than $5,000, costs, interest, attorneys’ fees and such further

  relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

  Plaintiff, JAIME PALMA demands trial by jury on all issues and all counts of this Complaint so

  triable as a matter of right.


  Dated: October 23, 2020

                                                  PEREGONZA THE ATTORNEYS, PLLC
                                                  1414 NW 107th Ave,
                                                  Suite 302
                                                  Doral, FL 33172
                                                  Tel. (786) 650-0202
                                                  Fax. (786) 650-0200

                                                  By: /s/Nathaly Saavedra
                                                  Nathaly Saavedra, Esq.
                                                  Fla. Bar No. 118315
                                                  Email: nathaly@peregonza.com

                                                  By: /s/Juan J. Perez
                                                  Juan J. Perez, Esq.
                                                  Fla. Bar No. 115784
                                                  Email: juan@peregonza.com




                                                   35
